



EXHIBIT 10.1


APACHE CORPORATION
NON-EMPLOYEE DIRECTORS’ COMPENSATION PLAN


As Amended and Restated July 13, 2017




PURPOSE


The purpose of the Non-Employee Directors’ Compensation Plan (the “Plan”) is to
set forth certain of the compensation arrangements for members of the board of
directors (the “Board”) of Apache Corporation (“Apache”) who are not also
employees of Apache (“Non-Employee Directors”). The Plan does not supersede or
amend in any way any other arrangements relating to Non-Employee Directors
including specifically, without limitation, the Outside Directors’ Retirement
Plan, the 2007 and 2011 Omnibus Equity Compensation Plans, indemnification
provisions of Apache’s charter or bylaws, or policies with respect to
reimbursement of expenses.


It is Apache’s express intention that this Plan comply with the requirements of
Code §409A, and the Plan shall be interpreted in that light.


PLAN PROVISIONS


1.    Board Retainer. Each Non-Employee Director shall be paid $25,000 at the
end of each calendar quarter (or as soon thereafter as is administratively
practicable) during which he or she served as a member of Apache’s Board (“Cash
Retainer Fee”). If a Non-Employee Director serves as a member of Apache’s Board
for less than an entire calendar quarter, the Cash Retainer Fee for that quarter
shall be prorated on the basis of the number of weeks served during that
calendar quarter.


2.    Non-Executive Chairman Retainer. Subject to section 4 below, each
Non-Employee Director serving as non-executive chairman of Apache’s Board shall
be paid $25,000 at the end of each calendar quarter (or as soon thereafter as is
administratively practicable) (“Non-Executive Chairman Retainer Fee”). If a
Non-Employee Director serves as non-executive chairman for less than an entire
calendar quarter, the Non-Executive Chairman Retainer Fee for that quarter shall
be prorated on the basis of the number of weeks served as non-executive chairman
during that calendar quarter.


3.    Committee Chairperson Retainers. Subject to section 4 below, each
Non-Employee Director serving as chairperson of any committee of Apache’s Board
shall be paid the fee indicated below at the end of each calendar quarter (or as
soon thereafter as is administratively practicable) (“Committee Chairperson
Retainer Fee”):
-    Audit Committee - $5,000
-    Corporate Governance and Nominating Committee - $3,750
-    Management Development and Compensation Committee - $5,000


If a Non-Employee Director serves as chairperson of any committee of Apache’s
Board for less than an entire calendar quarter, the applicable Committee
Chairperson Retainer Fee for


1

--------------------------------------------------------------------------------





that quarter shall be prorated on the basis of the number of weeks served as
chairperson during that calendar quarter.


4.    Combined Non-Executive Chairman and Committee Chairperson Retainer. If the
Non-Employee Director serving as non-executive chairman of Apache’s Board is
also serving as chairperson of any committee of Apache’s Board, the Non-Employee
Director shall be paid $25,000 at the end of each calendar quarter (or as soon
thereafter as is administratively practicable) (“Combined Retainer Fee”). If a
Non-Employee Director serves as both non-executive chairman and committee
chairperson for less than an entire calendar quarter, the Combined Retainer Fee
for that quarter shall be prorated on the basis of the number of weeks served as
both non-executive chairman and chairperson during that calendar quarter.


5.    Audit Committee Member Retainer. Each Audit Committee member (excluding
the chairman) shall be paid $1,250 at the end of each calendar quarter (or as
soon thereafter as is administratively practicable) during which he or she
served as a member of the Audit Committee (“Audit Committee Retainer Fee”). If
an Audit Committee member serves as a member of the Audit Committee for less
than an entire calendar quarter, the Audit Committee Retainer Fee for that
quarter shall be prorated on the basis of the number of weeks served during that
calendar quarter.


6.    Attendance Fees. No attendance fee shall be paid to any Non-Employee
Director for any meeting of the Board or any committee thereof attended in
person or by teleconference, video conference, or other similar means.


7.    Optional Deferral of Fees.


(a)    Deferrable Fees. A Non-Employee Director may defer all or any portion of
any unpaid Cash Retainer Fees, Non-Executive Chairman Retainer Fees, Committee
Chairperson Retainer Fees, and Combined Retainer Fees (“Deferrable Fees”).


(b)    Election to Defer. A Non-Employee Director’s election to defer all or any
portion of Deferrable Fees (“Deferral Election”) shall be effected by the
completion of a Deferral Election form. A Deferral Election form must be
executed by the deferring Non-Employee Director and received by Apache on or
before December 31 of the year prior to the year in which the Deferrable Fees
are earned, except that a new Non-Employee Director may enter into a Deferral
Election within 30 days of becoming a Non-Employee Director. A Deferral Election
shall apply only to Deferrable Fees paid for services rendered after the date of
the Deferral Election. Each December 31, a Deferral Election made for the
following year shall become irrevocable. A new Deferral Election must be made
each year for the upcoming year.


(c)    Memorandum Account. Apache shall maintain a separate account (“Memorandum
Account”) for each deferring Non-Employee Director. Each Memorandum Account
shall be subdivided into a “Cash Account” and a “Stock Account.” The Memorandum
Accounts are merely for recordkeeping purposes, and do not represent any actual
property that has been set aside for Non-Employee Directors. Nothing contained
in this Plan shall be construed to require Apache to fund any Memorandum
Account. Neither the deferring Non-Employee Director nor his or her Beneficiary
shall have any property interest whatsoever in any specific assets of Apache. A
Non-Employee Director shall have no ownership rights with respect to any


2

--------------------------------------------------------------------------------





balance in his or her Memorandum Account, and thus shall have no right to vote
any Stock in his or her Stock Account.


(d)    Crediting of Cash Accounts. Any deferred Cash Retainer Fees and deferred
Committee Chairperson Retainer Fees shall be credited to the Cash Account. Any
dividends paid on Stock in the Stock Accounts shall be credited to the Cash
Account. All amounts credited to a Cash Account shall be credited with
investment earnings at the rate of interest earned by Apache’s short-term
marketable securities portfolio or an equivalent index or market rate for
similar investments in short-term marketable securities.


(e)    Crediting of Stock Accounts. No deferrals shall be credited to a Stock
Account; however, see section 7(f) for transfers from the Cash Account to the
Stock Account. All amounts credited to a Stock Account shall be treated as if
such amounts were invested in Stock. Apache shall at all times have reserved
from its treasury shares for issuance under this Plan a number of shares at
least equal to the number of shares of Stock in the Stock Accounts.


(f)    Transfers from Cash Account to Stock Account. Each year, a Non-Employee
Director may elect to transfer all or a portion of his or her Cash Account to
his or her Stock Account (but only in whole-share increments) by completing an
election form that must be received by Apache on or before December 31. Any such
transfer shall be made as of the first trading day of the following year, and
shall be based on the per share closing price of the Stock as reported on the
Composite Tape for the first trading day of the year. Transfers are not
permitted from a Stock Account to a Cash Account.


(g)    Payout Elections. If a Non-Employee Director’s directorship terminated
before January 1, 2005, his or her benefit payments shall be determined under
the terms of the Plan on December 31, 2004 and the payout elections in effect at
the time his or her directorship terminated. If a Non-Employee Director had a
Separation from Service after December 31, 2004 and before January 1, 2009, his
or her benefits shall be determined under the terms of the Plan in effect at the
time of his or her Separation from Service (defined in paragraph (v) below). The
remainder of this section 7(g) shall only apply to individuals who continue as
Non-Employee Directors after December 31, 2008, or who become Non-Employee
Directors after December 31, 2008.


(i)    Election. Each individual who is Non-Employee Director on January 1, 2009
has made a payout election for his or her Memorandum Account, which specified
both the timing and form of distribution. A new Non-Employee Director shall make
a payout election at the same time that he or she makes his or her first
Deferral Election. If no payout election is timely made, the Non-Employee
Director shall be deemed to have elected to be paid a single lump-sum payment in
January after his or her Separation from Service. The payout election with
respect to a Memorandum Account is irrevocable after the deadline for making the
payout election. The payout election will not apply if there is a change of
control (see section 7(h)) or the Non-Employee Director dies (see section 7(i)).


(ii)    Form of Payout. A Non-Employee Director may elect to be paid out in a
single lump-sum payment or in two to ten annual installments. Each installment
from a Stock Account shall be equal to the number of shares in the Stock Account


3

--------------------------------------------------------------------------------





on the second trading day of that year, divided by the number of remaining
installments, rounded down to the nearest whole share. For example, the first
installment from a Stock Account payable in seven installments beginning in 2010
shall be one-seventh of the shares in the account on the second trading day of
2010; the second installment shall be one-sixth of the shares in the account on
the second trading date of 2011; etc. Each installment from a Cash Account shall
be equal to the balance of the Cash Account on the second trading day of the
year, divided by the number of remaining installments, except that the last
installment shall equal the balance of the Cash Account at the time the
distribution is processed. Distributions from the Stock Account shall be paid in
whole shares of Stock. Distributions from the Cash Account shall be paid in
cash.


(iii)    Timing of Payment(s). A Non-Employee Director may select a specific
year in which the single lump-sum payment is made or the installment payments
begin (“In-Service Distribution”), in which case the payment will be made as
soon as administratively practicable in January of the earlier of the selected
year or the year after the Non-Employee Director’s Separation from Service.
Alternatively, a Non-Employee Director may elect for his or her single lump-sum
payment or first installment to be paid as soon as administratively practicable
in the January after his or her Separation from Service. Subsequent installment
payments shall be made in January of each year, beginning with the year after
the first installment was paid.


(iv)    Special Rules Where Payments Begin While Still a Director. This
paragraph (iv) applies to a Non-Employee Director who elected an In-Service
Distribution. A second Memorandum Account shall be established for the
Non-Employee Director for any amounts deferred into the Plan during or after the
year in which the In-Service Distribution is scheduled to begin. Distributions
from the second Memorandum Account shall be subject to the rules specified in
this section 7(g), except that a Non-Employee Director must complete a payout
election for the second Memorandum Account by the December 31 that immediately
precedes the year in which amounts are first deferred into the second Memorandum
Account.


(v)    Definition of Separation from Service. The term “Separation from Service”
has the same meaning as the term “separation from service” in Code
§409A(a)(2)(A)(i), determined using the default rules in the regulations and
other guidance of general applicability issued pursuant to Code §409A, including
the special rules for members of a board of directors found in Treasury
Regulation §1.409A-1(h)(5) and §1.409A-1(c)(2)(ii). In general, a Separation
from Service will occur when a Non-Employee Director ceases to be a member of
the Board.


(vi)    Special Rules for Specified Employees.


If a Non-Employee Director is a Specified Employee, (A) any payments under
paragraph (iii) above that are triggered by his or her Separation from Service
and scheduled to occur within six months after the Separation from Service shall
be delayed and paid six months after the Separation from Service, and (B)
section 7(h) is modified for a Non-Employee Director whose Separation from
Service preceded a change of control by less than six months to provide that


4

--------------------------------------------------------------------------------





the lump sum payment will not occur until six months after the Separation from
Service.


The term “Specified Employee” has the same meaning as the term “specified
employee” in Code §409A(a)(2)(B)(i), and is determined using the default rules
in the regulations and other guidance of general applicability issued pursuant
to Code §409A.


(h)    Change of Control. If there is a change of control of Apache that is
described in Code §409A(a)(2)(A)(v), each Memorandum Account shall be paid to
the appropriate Non-Employee Director (or to the Beneficiary of a deceased
Non-Employee Director) in a single lump-sum payment made on the date of the
change of control or as soon thereafter as is administratively practicable and
in no event later than the end of the calendar year in which the change of
control occurs.


(i)    Beneficiaries. If a Non-Employee Director dies while there is still a
balance in his or her Memorandum Account, that amount shall be paid to his or
her Beneficiary in a single lump-sum payment that is made as soon as
administratively convenient four months after the Non-Employee Director’s death,
but in no event later than the end of the calendar year that contains the day
that is four months after the Non-Employee Director’s death. This four-month
period is designed to provide the Beneficiary with a sufficient opportunity to
disclaim all or part of the benefit, as explained in paragraph (iv) below. No
payment shall be made until Apache has been furnished with proof of death and
such other information as it may reasonably require.


(i)    Designation. Each Non-Employee Director shall designate one or more
persons, trusts, or other entities as his or her beneficiary (“Beneficiary”). In
the absence of an effective Beneficiary designation as to part or all of a
Memorandum Account, such amount shall be distributed to the Non-Employee
Director’s surviving Spouse, if any, otherwise to the Non-Employee Director’s
estate. Unless the Non-Employee Director’s Beneficiary designation form
specifies otherwise, if a Beneficiary dies after the Non-Employee Director but
before being paid by the Plan, the Plan shall pay the Beneficiary’s estate.


(ii)    Changing Beneficiaries. A Beneficiary designation may be changed by the
Non-Employee Director at any time and without the consent of any previously
designated Beneficiary. However, if the Non-Employee Director is married, the
Non-Employee Director’s Spouse shall be the Beneficiary unless the Spouse has
consented to the designation of a different Beneficiary. To be effective, the
Spouse’s consent must have been made before January 1, 2005 or, if made on or
after January 1, 2005, the Spouse’s consent must be in writing, witnessed by a
notary public, and filed with Apache. If the Non-Employee Director has
designated his or her Spouse as a primary or contingent Beneficiary, and the
Non-Employee Director and Spouse later divorce (or their marriage is annulled),
then the former Spouse will be treated as having pre-deceased the Non-Employee
Director for purposes of interpreting a Beneficiary designation form completed
prior to the divorce or annulment; this provision will apply only if Apache is
notified of the divorce or annulment before payment to the former Spouse is
made.




5

--------------------------------------------------------------------------------





(iii)    “Spouse” shall mean the individual to whom a Non-Employee Director is
lawfully married according to the laws of the state of the Non-Employee
Director’s domicile.


(iv)    Disclaimers. Any individual or legal entity who is a Beneficiary may
disclaim all or any portion of his or her interest in the Plan, provided that
the disclaimer satisfies the requirements of Code §2518(b) and applicable state
law. The legal guardian of a minor or legally incompetent person may disclaim
for such person. The personal representative (or the individual or legal entity
acting in the capacity of the personal representative according to applicable
state law) may disclaim on behalf of a Beneficiary who has died. The amount
disclaimed shall be distributed as if the disclaimant had predeceased the
individual whose death caused the disclaimant to become a Beneficiary.


(j)    Adjustments in Stock. In the event of any merger, consolidation,
liquidation, dissolution, recapitalization, or reorganization of Apache, split,
subdivision, or consolidation of shares of Stock, the payment of a stock
dividend, or any other material change in Apache’s capital structure, the number
of shares of Stock shown in each deferring Non-Employee Director’s Stock Account
shall be adjusted to reflect that number of shares of Stock or such cash,
securities, or other property to which such Non-Employee Director would have
been entitled if, immediately prior thereto, such Non-Employee Director had been
the holder of record of the number of shares of Stock shown in the Stock
Account. Notwithstanding the foregoing, the issuance by Apache of Stock, rights,
options, or warrants to acquire Stock, or securities convertible or exchangeable
into Stock in consideration of cash, property, labor, or services, whether or
not for fair value, shall not result in an adjustment pursuant to this section
7(j).


8.    Assignment and Transfer. The right of the Non-Employee Director or any
other person to receive payments under the Plan shall not be assigned,
transferred, pledged, or encumbered.


9.    Amendment of Plan. The Plan may be amended from time to time or terminated
by vote of the Board. Upon such amendment or termination, Non-Employee Directors
shall not be entitled to receive pursuant to the Plan any compensation or other
rights or benefits not accrued hereunder prior to the time of amendment or
termination hereof; provided, however, that no such Plan amendment or
termination shall impair any rights of Non-Employee Directors to amounts
previously accrued pursuant to the Plan or accumulated in such Non-Employee
Director’s Memorandum Account. A Plan termination shall not affect the timing of
any benefit payments from a Memorandum Account; payment may occur substantially
after the Plan is terminated.


10.    Successors and Assigns. The Plan is binding upon Apache and its
successors and assigns. The Plan shall continue in effect until terminated by
the Board. Any such termination shall operate only prospectively and shall not
affect the rights and obligations under elections previously made.


11.    Administrative Delays. The Plan shall be administered by the Management
Development and Compensation Committee (the “MD&C Committee”) of the Board. The
MD&C Committee may delay any payment from this Plan for as short a period as is
administratively necessary. For example, a delay may be imposed upon all
payments from


6

--------------------------------------------------------------------------------





the Plan when there is a change of recordkeeper, and a delay may be imposed on
payments to any recipient until they have provided the information needed for
tax withholding and tax reporting, as well as any other information reasonably
requested by the MD&C Committee. If possible, the delay will satisfy one of the
conditions to be considered a permissible delay under Code §409A.


12.    409A Noncompliance. To the extent that Apache or the MD&C Committee takes
any action that causes a violation of Code §409A or fails to take reasonable
actions required to comply with Code §409A, Apache shall pay an additional
amount (the “gross-up”) to the individual(s) who are subject to the penalty tax
under Code §409A(a)(1) that is sufficient to put the individual in the same
after-tax position he or she would have been in had there been no violation of
Code §409A. Apache shall not pay a gross-up if the cause of the violation of
Code §409A is the recipient’s failure to take reasonable actions (such as
failing to timely provide the information required for tax withholding or
failing to timely provide other information reasonably requested by the MD&C
Committee - with the result that the delay in payment violates Code §409A). Any
gross-up will be made as soon as administratively convenient after the MD&C
Committee determines the gross-up is owed, and no later than the end of the
calendar year immediately following the calendar year in which the additional
taxes are remitted. However, if the gross-up is due to a tax audit or litigation
addressing the existence or amount of a tax liability, the gross-up will be paid
as soon as administratively convenient after the litigation or audit is
completed, and no later than the end of the calendar year following the calendar
year in which the audit is completed or there is a final and non-appealable
settlement or other resolution of the litigation.


13.    Notices. Any notice, form, or election required or permitted to be given
under the Plan shall be in writing and shall be given by first class mail, by
Federal Express, UPS, or other carrier, by fax or other electronic means, or by
personal delivery to the appropriate party, addressed:


(a)    If to Apache, to Apache Corporation at its principal place of business at
2000 Post Oak Boulevard, Suite 100, Houston, Texas 77056-4400 (Attention:
Corporate Secretary) or at such other address as may have been furnished in
writing by Apache to a Non-Employee Director; or


(b)    If to a Non-Employee Director or Spouse, at the address the Non-Employee
Director has furnished to Apache in writing.


(c)    If to a Beneficiary, at the address the Non-Employee Director has
furnished to Apache in writing for such Beneficiary, unless the Beneficiary has
furnished his or her own address in writing to Apache.


Any such notice to a Non-Employee Director, Spouse, or Beneficiary shall be
deemed to have been given as of the third day after deposit in the United States
Postal Service, postage prepaid, properly addressed as set forth above, in the
case of a mailed notice, or as of the date delivered in the case of any other
method of delivery.


14.    Gender. Any term used herein in the singular shall also include the
plural, and the masculine gender shall also include the feminine gender, and
vice versa.




7

--------------------------------------------------------------------------------





15.    Statutory References. Any reference to a specific section of the Code
shall be deemed to refer to that section or to the appropriate successor
section.


16.    Governing Law. The Plan shall be governed by the laws of the State of
Texas, ignoring any conflicts-of-law provisions.


Dated: July 13, 2017


ATTEST:                            APACHE CORPORATION




/s/ Rajesh Sharma                    By: /s/ Dominic J. Ricotta
Rajesh Sharma                        Dominic J. Ricotta
Corporate Secretary                    Senior Vice President,
Human Resources




8